DETAILED ACTION
This application has been reviewed.  The status of the claims are as follows: Claims 1-4, 7-11 and 14-20 were previously pending; claims 7, 14 and 17 have been cancelled; claims 21-24 have been added; no claims have been withdrawn; therefore, claims 1-4, 8-11 and 15, 16 and 18-24 are currently pending.  The rejection(s) are as follows:

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendments to the claims have been reviewed against the specification and accepted for examination.

Response to Arguments
	Applicant's arguments filed August 28, 2020 have been fully considered but they are not persuasive. 
The Applicant argues that the PTAB has provided a roadmap for amending the claims such that the claims would recite patent eligible subject matter.  And, further argues that claim 1, as amended, is tied to the practical application of “automating the decumulation strategy by dynamically adjusting the spending amounts between different spending levels.”  Additionally, claim 10 has a similar amendment, “dynamically 


Claim Rejections - 35 USC § 101
Subject Matter Eligibility Standard
Claims 1-4, 8-11 and 15, 16 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis
The claimed invention is directed to managing asset decumulation (i.e. retirement spending planning, see paragraph 2 of specification). 
The claims recite a series of steps instructing how to manage risk, which is a fundamental economic practice and thus grouped as a certain method of organizing human interactions.
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  In this case, the claim is directed to an abstract idea with additional generic computer elements.  The generically recited computer elements do not add meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
More specifically, each element of the claim has been reviewed.  Additionally, the Examiner has reviewed each claim as a whole and the specification.  However, after reviewing the claims and specification, the Examiner did not find any elements offering significantly more than the abstract idea. Nor did the combination of elements or looking at the claim as a whole prove to be significantly more than the abstract idea.
The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  That is, the elements involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional.  The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements 
The Examiner notes that independent claim 10 is similar in scope to claim 1 and are rejected on the same basis.  The dependent claims do not correct the deficiencies and are therefore also rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MURIEL S TINKLER whose telephone number is (571)272-7976.  The examiner can normally be reached on generally, 8 AM- 4 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MURIEL S TINKLER/Primary Examiner, Art Unit 3692